Order filed April 15, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01107-CR
                                ____________

                     ROBERT JAMES TYRRELL, Appellant

                                       V.

                        THE STATE OF TEXAS, Appellee


                      On Appeal from the 23rd District Court
                            Brazoria County, Texas
                          Trial Court Cause No. 68206


                                    ORDER

      Appellant’s court-appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. Appellant has made known to this
Court his desire to review the record and file a pro se brief. See Anders v.
California, 386 U.S. 738 (1967); Gainous v. State, 436 S.W.2d 137 (Tex. Crim.
App. 1969).

      Accordingly, we hereby direct the Judge of the 23rd District Court to afford
appellant an opportunity to view the trial record in accordance with local
procedure; that the clerk of that court furnish the record to appellant on or before
May 1, 2012; that the clerk of that court certify to this court the date on which
delivery of the record to appellant is made; and that appellant file his pro se brief
with this court within thirty days of that date.



                                       PER CURIAM




                                           2